DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-10 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a high-pressure gas accumulator … a jet pump coupled to a first end of an interior of the high-pressure gas accumulator … allowing the gas to be redirected at the second end of the interior of the high-pressure gas accumulator such that the gas flows radially outward with respect to the central longitudinal axis and then in a ring encircling the central longitudinal axis along an inside of a wall of the high- pressure gas accumulator toward the first end of the interior of the high-pressure gas accumulator”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 6 is indicated as allowed for claiming, along with the entirety of the claim limitations, “A high-pressure gas accumulator, comprising: a casing having an internal heat-sensitive layer … a jet pump … oriented to generate a guided flow to a wall of the casing opposite the jet pump along a central longitudinal axis of the casing, wherein the guided flow is deflected at the wall into a ring flow encircling the central longitudinal axis and flowing toward the jet pump along the heat-sensitive layer”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 10 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a high-pressure gas accumulator including: a casing having an internal heat-sensitive layer; … and a jet pump …  is oriented to generate a guided flow to a wall of the casing opposite the jet pump along a central longitudinal axis of the casing, wherein the guided flow is deflected at the wall into a ring flow encircling the central longitudinal axis and flowing toward the jet pump along the heat-sensitive layer”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753